EXHIBIT 10.1

 

 

REGIONAL AGENCY COOPERATION SUPPLEMENTARY AGREEMENT

 

 

Party A: Grand Smooth Inc Ltd (hereinafter referred to as Party A)

Party B: JC Development Co., Ltd. (hereinafter referred to as Party B)

 

 

This is due to the outbreak of the new coronavirus disease (COVID-19) in 2020.
The epidemic is severe and spread to the whole world. The severe economic
recession affects all levels, resulting in delays in the business development of
fish farm project. It also disrupted the original company's layout and expansion
plan. After friendly consultations between the two parties, some content changes
were made to the agency authorization fee, and the following agreement was
reached as a supplementary contract. The remaining conditions are still based on
the original contract (signed version on September 20, 2019), and both parties
shall abide by them.

 

Article 1: Agency authorization

 

1. According to the original contract, Party B should pay the second $1 million
agency authorization fee to Party A before June 1, 2020. However, due to the
COVID-19 epidemic, the two parties agreed to defer the $1 million agency
authorization fee of 2020 to 2021 after the agreement. And the remaining three
USD 1 million agency authorization payments are also deferred as follows:

 

a) The second payment of USD 1 million shall be paid before June 1, 2021

b) The third payment of USD 1 million shall be paid before June 1, 2022;

c) The fourth payment of USD 1 million shall be paid before June 1, 2023;

d) The final payment of USD 1 million shall be paid before June 1, 2024.

 

Article 2: Two copies of the supplementary contract of the agency cooperation
agreement in the region, signed and sealed by both parties to take effect,
collected by Party A and Party B separately.

 

 

 

 

 

 

 

1 

 

 

Party A: Grand Smooth Inc Ltd

Signature of person in charge: Yin-Chieh Cheng

Company number: 2128119

Phone: +85269985418

Address: Room B, 6th Floor, TEDA Commercial Building, 87 Wing Lok Street, Sheung
Wan, Hong Kong

 

 

Party B: JC Development Co., Ltd.

Signature of person in charge: Feng-Yeh Cheng

Unified Number: 54836040

Phone: +886226511568

Address: 3rd Floor, No. 8, Alley 3, Lane 214, Section 4, Chenggong Road, Neihu
District, Taipei, Taiwan

 

 

 

 

 

 

2 

 

 

A screenshot of text Description automatically generated [image_007.jpg]

3 

 

A close up of text on a white surface Description automatically generated
[image_008.jpg]

4 

